Appeal from a judgment of the Erie County Court (Michael L. D’Amico, J.), rendered August 17, 2006. The judgment convicted defendant, upon his plea of guilty, of attempted rape in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Although we affirm the judgment of conviction, we note only that the certificate of conviction incorrectly *1354reflects that defendant was sentenced on May 17, 2006, and it must therefore be amended to reflect that he was sentenced on August 17, 2006 (see generally People v Saxton, 32 AD3d 1286 [2006]). Present—Hurlbutt, J.P., Gorski, Martoche, Lunn and Peradotto, JJ.